          Case 1:18-cv-00088-DAE Document 96 Filed 02/14/20 Page 1 of 2

                                                                        Filed   O2I42P
                                                                      CLERK U.S. DISTRICT COURT
                                 United States District Court
                                                                      WESTERN DISTRICT OF TEXAS
                                  We stem District of Texas
                                      Austin Division
                                                                       BY
 Jerome Schmidt,                                                                 DEPUTY
     Plaintiff,

    V.                                                    No. 1:18-CV-00088-DAE

United States of America
   Defendant.



                             Defendant's Demonstrative Exhibits


GD-139       Schematic Diagram of the Mechanisms of Blast-Related Traumatic Brain Injury

GD-140       Replica of Human Brain

GD- 141      Replica of Human Skull

GD- 142      Neural Correlates of Interspecies Perspective Taking in the Post-Mortem
             Atlantic Salmon

GD-143       Individual Subject Testing, Neuroimaging Biomarkers in CBI Outcome

GD- 144      Distribution of the Cortical Arteries

GD- 145      Graphic of Arteries in the Neck

GD-146       Gyri Poster

GD- 147      Plumbing Metaphor Diagram

GD-148       Center for Brains Minds + Machines; Magnetoencephalography (MEG)

GD-149       Three Meter Ruler Measurements

GD-iSO       Patent Drawing; David Cohen, Inventor

GD-151       GLM Results Salmon Graphic

GD-152       Center for Brains Minds + Machines, February 14, 2018 Poster

GD-153       Page from Frontiers in Neuroscience with Plumbing Metaphor Diagram
          Case 1:18-cv-00088-DAE Document 96 Filed 02/14/20 Page 2 of 2




GD- 154      Center For Brains Minds + Machines Nancy Kanwisher Poster

GD-155       Neuroimaging Biomarkers in CBI Outcome, Page 269

GD-156       Why Outcomes Vary, Page 295

GD157-
GD 166        Chalela PowerPoint
